           Case 1:21-cv-02420-VSB Document 13 Filed 08/19/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
STACY SHAVNEY,                                            :                            8/19/2021
                                                          :
                                         Plaintiff,       :
                                                          :              21-CV-2420 (VSB)
                           -against-                      :
                                                          :                  ORDER
CAPITL ONE BANK (USA), NATIONAL                           :
ASSOCIATION and TRANSUNION, LLC,                          :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on March 19, 20921, (Doc. 1), and filed an executed waiver of

service by Defendant Capital One Bank (USA), National Association (“Capital One”) on June

15, 2021, (Doc. 11). The deadline for Defendant Capital One to respond to Plaintiff’s complaint

was August 16, 2021. (See Doc. 11.) To date, Defendant Capital One has not appeared or

responded to the complaint. Plaintiff, however, has taken no action to prosecute this case.

Accordingly, if Plaintiff intends to seek a default judgment as to Defendant Capital One she is

directed to do so in accordance with Rule 4(H) of my Individual Rules and Practices in Civil

Cases by no later than September 2, 2021. If Plaintiff fails to do so or otherwise demonstrate

that she intends to prosecute this litigation, I may dismiss this action as to Defendant Capital One

for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       August 19, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
